Case 6:19-cv-01524-CEM-DCI Document 1 Filed 08/16/19 Page 1 of 6 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                           CASE NO.:
JAES D. BREIGH,

       Plaintiff,

v.

ACARIAHEALTH PHARMACY, INC.,
A Foreign Profit Corporation,

      Defendant.
________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, JAES D. BREIGH (“Plaintiff”), by and through undersigned counsel, files this

Complaint against Defendant, ACARIAHEALTH PHARMACY, INC., a Foreign Profit

Corporation (hereinafter referred to as “Defendant” or “AHP”), for violations of the Fair Labor

Standards Act, as amended, 29 U.S.C. § 216(b) (hereinafter as “FLSA”).

                               JURISDICTION AND VENUE

       1.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to

recover unpaid overtime wages, an additional equal amount as liquidated damages, obtain

declaratory relief, and reasonable attorney’s fees and costs.

       2.      The jurisdiction of the Court over this controversy is based upon 29 U.S.C.

§216(b).

       3.      This Court has the authority to grant declaratory relief pursuant to the FLSA and

the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

       4.      Venue is proper as Plaintiff worked for Defendant in Orange County, Florida,
Case 6:19-cv-01524-CEM-DCI Document 1 Filed 08/16/19 Page 2 of 6 PageID 2



and the actions giving rise to these claims arose in Orange County, Florida.

                                          PARTIES

       5.      At all times material hereto, Plaintiff was a resident of Orange County, Florida.

       6.      At all times material hereto, Defendant was, and continues to be, a business

operating in Orange County, Florida, at which Plaintiff worked.

       7.      At all times material hereto, Plaintiff was “engaged in commerce” within the

meaning of §6 and §7 of the FLSA.

       8.      At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of the FLSA.

       9.      At all times material hereto, Defendant was, and continues to be, an “employer”

within the meaning of the FLSA.

       10.     At all times material hereto, Defendant was, and continues to be, “an enterprise

engaged in commerce,” within the meaning of the FLSA.

       11.     Based upon information and belief, the annual gross revenue of Defendant was

in excess of $500,000.00 per annum, or the prorated amount for same during the time Defendant

has been open for business, during the relevant time periods.

       12.     At all times relevant hereto, Defendant had more than two employees.

       13.     At all times material hereto, Defendant had two (2) or more employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced for

commerce.

       14.     At all times material hereto, the work performed by the Plaintiff was directly

essential to the business performed by Defendant(s).
Case 6:19-cv-01524-CEM-DCI Document 1 Filed 08/16/19 Page 3 of 6 PageID 3



                                  STATEMENT OF FACTS

       15.     During all times relevant, Plaintiff worked as a non-exempt and hourly paid

Corporate Software Support Specialist from April 2, 2018, through current.

       16.     Plaintiff is paid $21.50 per hour.

       17.     Throughout his employment, Plaintiff has worked overtime hours in excess of

forty (40) per week.

       18.     When Defendant elects to account for Plaintiff’s overtime hours worked on his

time records, he is paid time and one half his regular rate of pay.

       19.     However, throughout his tenure until approximately May 1, 2019, Plaintiff

regularly worked recurring and substantial overtime hours for Defendant, of which Defendant’s

management was aware, but Plaintiff was not compensated at time and one half his regular rate

of pay for same.

       20.     To that end, Defendant, despite having knowledge of Plaintiff working

substantial overtime hours, failed to properly record same on Plaintiff’s time records and, as a

result, Plaintiff has not been compensated for same.

       21.     Plaintiff estimates that during the relevant limitation period, he regularly worked

between ten (10) to fifteen (15) hours of unaccounted for overtime per week, for which he was

not compensated.

       22.     Plaintiff should have been compensated at the rate of one and one-half times

Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours per week,

as required by the FLSA throughout here employment.

       23.     Defendant violated Title 29 U.S.C. §207 in that:

                a.     Plaintiff worked in excess of forty (40) hours in one or more workweeks
Case 6:19-cv-01524-CEM-DCI Document 1 Filed 08/16/19 Page 4 of 6 PageID 4



                       for his period of employment with Defendant;

               b.      No payments or provisions for payment have been made by Defendant to

                       properly compensate Plaintiff at the statutory rate of one and one-half

                       times Plaintiff’s regular rate for ALL hours worked in excess of forty (40)

                       hours per work week, as provided by the FLSA; and

               c.      Defendant failed to maintain proper time records as mandated by the

                       FLSA in that Plaintiff worked certain “off the clock” hours that

                       Defendant failed to record as hours worked.

       24.     Plaintiff estimates her FLSA damages to be as follows: Plaintiff’s estimates that

he is owed for approximately 12.5 overtime hours worked per week during the relevant 56 week

limitations period. This totals 700 overtime hours owed. Plaintiff’s overtime rate is $32.25 per

hour ($21.50 X 1.5). $32.25 X 700 = $22,575.00 unliquidated, and $45,150.00 liquidated,

plus attorneys’ fees and costs incurred.

       25.     Prior to the filing of this lawsuit, Defendant did not consult with an attorney to

evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

recovering payment for all overtime worked under the FLSA.

       26.     Prior to the filing of this lawsuit, Defendant did not consult with the DOL to

evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

recovering payment for all overtime worked under the FLSA.

       27.     Prior to the filing of this lawsuit, Defendant did not consult with an accountant

to evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

recovering payment for all overtime worked under the FLSA.

       28.     Based on the allegations in Paragraphs 25-27 above, Plaintiff is entitled to
Case 6:19-cv-01524-CEM-DCI Document 1 Filed 08/16/19 Page 5 of 6 PageID 5



liquidated damages as Defendant has no objective or subjective good faith belief that its pay

practices were in compliance with the FLSA.

        29.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

represent him in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                     COUNT I
              VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

        30.     Plaintiff re-alleges and reavers paragraphs 1 through 29 of the Complaint, as if

fully set forth herein.

        31.     During his employment, Plaintiff worked in excess of the forty (40) hours per

week for which Plaintiff was not compensated at the statutory rate of one and one-half times

Plaintiff’s regular rate of pay for all hours worked.

        32.     Plaintiff was entitled to be paid at the statutory rate of one and one-half times

Plaintiff’s regular rate of pay for those hours worked in excess of forty (40) hours.

        33.     Defendant failed to pay Plaintiff time and one half for all hours worked in excess

of forty (40) per week in violation of the FLSA.

        34.     Defendant’s actions were willful and/or showed reckless disregard for the

provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at the statutory rate

of one and one-half times Plaintiff’s regular rate of pay for the hours worked in excess of forty

(40) hours per week when it knew, or should have known, such was, and is due.

        35.     Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff suffered,

and continues to suffer, damages and lost compensation for time worked over forty (40) hours

per week, plus liquidated damages.

        36.     Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant

to 29 U.S.C. §216(b).
Case 6:19-cv-01524-CEM-DCI Document 1 Filed 08/16/19 Page 6 of 6 PageID 6



       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendant(s):

              a.        Declaring, pursuant to the FLSA, that the acts and practices complained

                        of herein are in violation of the maximum hour provisions of the FLSA;

              b.        Awarding Plaintiff overtime compensation in the amount due to him for

                        Plaintiff’s time worked in excess of forty (40) hours per work week;

              c.        Awarding Plaintiff liquidated damages in an amount equal to the overtime

                        award;

              d.        Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                        the litigation pursuant to 29 U.S.C. §216(b);

              e.        Awarding Plaintiff pre-judgment interest; and

              f.        Ordering any other further relief, the Court deems just and proper.

                                        JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

              Dated this 16th day of August 2019.

                                                      /s/ NOAH E. STORCH
                                                      Noah E. Storch, Esquire
                                                      Florida Bar No. 0085476
                                                      Richard Guadagnolo, Esq.
                                                      Florida Bar No. 109104
                                                      RICHARD CELLER LEGAL, P.A
                                                      10368 W. State Road. 84, Ste. 103
                                                      Davie, Florida 33324
                                                      Telephone: (866) 344-9243
                                                      Facsimile: (954) 337-2771
                                                      Email: noah@floridaovertimelawyer.com
                                                              rich@floridaovertimelawyer.com

                                                      Attorneys for Plaintiff
